DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 21 Jan 2022.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to claim have been considered.

	Regarding claim 1, Applicant argues that the prior art does not show ‘there are a plurality of first isochronous channels between the first central slave device and a master device.’  Examiner disagrees.  First, the limitation ‘there are a plurality of first isochronous channels between the first central slave device and a master device’  is only mentioned in the preamble.  MPEP 211.02 recites  a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004)  That is, Applicant does not use a plurality of first isochronous channels in the body of the claim.  Rather (See Rison para. 15; Bluetooth HV3 SCO data stream and isochronous VoIP data stream (e.g. two channels) that are sent at regular time intervals (e.g. isochronous))  That is, multiple channels exist and a channel can be isochronous.  But even further, Applicant has amended claim 1 and Examiner further provided prior art Sburlino (2008/0240324) to further show that using multiple channels that are isochronous is known in the art.  (See Sburlino abstract, fig. 1, para. 14; multi-channel isochronous streaming audio, video, etc. data)  Therefore, Applicant’s arguments are not persuasive.

Next, Applicant argues that the prior art does not teach ‘…wherein the first isochronization information comprises a channel parameter of a first isochronous channel, so that the first peripheral slave device starts data transmission with the master device according to the channel parameter of the first isochronous channel…’  Examiner disagrees.  Xian discloses wherein the first channel information comprises a channel parameter of a first channel, so that the first peripheral slave device starts data transmission with the master device according to the channel parameter of the first channel; and, (See Xian para. 32; role switching information (e.g. first channel information) comprises connection information such frequency hopping sequence, generic connection parameters, device identifiers, etc. Bluetooth profile information, etc.; fig. 5 2nd Device est comm link with host according to parameters)  That is, para. 32 discloses that the role switching information dictates how the master device operates.  In other words, parameters such as connection parameters, frequency hopping sequence, etc. are required to establish a connection with the master device.  Otherwise, the slave device has no idea how, when, or in what format, the master device will transmit the information and be unable to receive the information.  Therefore, Applicant’s arguments are not persuasive because they do not consider all of what is taught by Xian to one of ordinary skill in the art possessing ordinary creativity.

	Then, Applicant argues that the prior art does not teach ‘…stopping, by the first central slave device, data transmission with the master device through the first isochronous channel, before the first peripheral slave device starts the data transmission with the master device according to the channel parameter of the first isochronous channel…’  Examiner disagrees.  Xian discloses stopping, by the first central slave device, data transmission with the master device through the first channel, before the peripheral slave device starts the data transmission with the master device according to the channel parameter of the first channel.  (See Xian fig. 5; 1st device (e.g. first central slave device) stops receiving packets from host which happens before 2nd Device notifies host of new master role and begins to receive packets; see also fig. 6; second accessory (e.g. 2nd device) reconstructs profiles according to role switch info (e.g. according to channel parameters of first channel)  Therefore, Applicant’s arguments are not persuasive.

Next, Applicant argues that ‘…in the step defined in the distinguishing feature 3),
the first central slave device merely stops data transmission with the master device through the first isochronous channel…’ and ‘…Since there are a plurality of first isochronous channels between the first central slave device and the master device, the first central slave device can still perform data transmission through other first isochronous channels, i.e., the first central slave device won't stop receiving data from the master device…’  Examiner disagrees.  Applicant has not clearly claimed this.  Applicant has claimed ‘the first isochronous channel’ throughout the claim.  Nowhere in the claim does Applicant claim ‘other first isochronous channels’.  That is, the term ‘the first isochronous channel’ refers to one channel and the same channel throughout.  If Applicant intends to claim other first isochronous channels, then Applicant is free to do so.  Currently, as claimed Applicant has not claimed ‘other first isochronous channels’; just one first isochronous channel.  While as mentioned above Applicant suggests in the preamble that there exists a plurality of first isochronous channels, the body of the claim only ever references one; the exact same one.  Therefore, Applicant’s arguments are not persuasive because these arguments are not commensurate with the scope of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 16-17, claim 16 recites  receiving by the peripheral slave device third isochronization information and ‘…starting, by the peripheral slave device, data transmission with the master device through the first isochronous channel according to the third isochronization information, and making the first central slave device stop the data transmission with the master device through the first isochronous channel; and disconnecting, by the peripheral slave device, the first communication channel between the first central slave device and the peripheral slave device…’  It is unclear what you are attempting to claim.  That is, claim 11 already establishes a connection using the first isochronous channel using first isochronization information with the master.  Claim 16 just states that the channel is established again.  That is, it is not clear if Applicant is attempting to claim another channel is established (second isochronous channel) or if Applicant is attempting to claim that the first isochronous channel established between the peripheral slave device in claim 11 is closed and then the first isochronous channel is reestablished or something else?  Please proof read your claims.  Claim 17 does not cure the deficiencies of claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Sburlino (2008/0240324).

Regarding claim 1, Xian discloses a topology switching method based on an channel, wherein the method is applied to a first central slave device; there are a channel between the first central slave device and a master device, and there is a first communication channel between the first central slave device and a first peripheral slave device; (See Xian figs. 3a-b; Host Device (e.g. master device) is connected to 1st Device (e.g. first central slave device) via channel 152 (e.g. a channel) and 1st Device is connected to 2nd Device (e.g. peripheral slave device) via channel 154 (e.g. first communication channel))
the method comprising:
	sending, by the first central slave device, first channel information to the first peripheral slave device through the first communication channel between the first central slave device and the first peripheral slave device, (See Xian fig. 3b, fig. 5; 1st device (e.g. first central slave device) sends role switch info (e.g. first channel information) to the 2nd device (e.g. peripheral slave device through the channel, 154, (e.g. first communication channel) between the 1st and 2nd device)
wherein the first channel information comprises a channel parameter of a first channel, so that the first peripheral slave device starts data transmission with the master device according to the channel parameter of the first channel; and, (See Xian para. 32; role switching information (e.g. first channel information) comprises connection information such frequency hopping sequence, generic connection parameters, device identifiers, etc. Bluetooth profile information, etc.; fig. 5 2nd Device est comm link with host according to parameters)
stopping, by the first central slave device, data transmission with the master device through the first channel, before the peripheral slave device starts the data transmission with the master device according to the channel parameter of the first channel.  (See Xian fig. 5; 1st device (e.g. first central slave device) stops receiving packets from host which happens before 2nd Device notifies host of new master role and begins to receive packets; see also fig. 6; second accessory (e.g. 2nd device) reconstructs profiles according to role switch info (e.g. according to channel parameters of first channel)
	Xian does not explicitly disclose using multiple channels that are isochronous.  However, Sburlino does disclose using multiple channels that are isochronous.  (See Sburlino abstract, fig. 1, para. 14; multi-channel isochronous streaming audio, video, etc. data)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian to include the teaching of using multiple channels that are isochronous of Sburlino with the motivation being to conform to the Bluetooth standard which provides compatibility and further to allow for multiple streams of data to be transmitted at the same time while keeping delay and jitter at a minimum.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Sburlino (2008/240324) and further in view of Haartsen (6,590,928).

	Regarding claim 2, Xian in view of Sburlino discloses the method according to claim 1.  Xian discloses sending parameters to the first peripheral slave device and starting transmission with the master after stopping transmission from the central slave.  (See clm 1 rejection above)  Xian in view of Sburlino do not explicitly disclose sending the slave device an access address of the master.  However, Haartsen does disclose sending the slave device an access address of the master.  (See Haartsen col. 4, lines 27-28)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian in view of Sburlino to include the teaching of sending the slave device an access address of the master of Haartsen with the motivation being to allow quicker access for a slave device (as opposed to the slave device having to guess or query what the correct address is) and further to speed connection and thusly reduce delay.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Sburlino (2008/0240324) and further in view of Oosugi (2003/0162494).

Regarding claim 8, Xian in view of Sburlino discloses the method of claim 1.  Xian in view of Sburlino do not explicitly disclose authenticating a device before further communication is performed based upon id information.  However, Oosugi does disclose authenticating a device before further communication is performed based upon id information.  (See Oosugi para. 95; authenticating by exchanging id and generating a link key)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian in view of Sburlino to include the teaching of authenticating a device before further communication is performed based upon id information of Oosugi with the motivation being to provide security and prevent unauthorized access to a network and further to ensure only certain devices can access certain information in a network thus preventing attacks on a network.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Sburlino (2008/0240324) and further in view of Lee (2013/0188575).

	Regarding claim 9, Xian in view of Sburlino discloses the method according to claim 1.  Xian in view of Sburlino do not explicitly disclose sending a NACK when a device fails to receive data and attempting retransmission up until a threshold or the device receives the data.  However, Lee does disclose sending a NACK when a device fails to receive data and attempting retransmission up until a threshold or the device receives the data.  (See Lee para. 145, lines 17-25)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian in view of Sburlino  to include the teaching of sending a NACK when a device fails to receive data and attempting retransmission up until a threshold or the device receives the data of Lee with the motivation being to save limited wireless resources when a link with a device is unusable and further to stop attempting to retransmit when the data may no longer be usable by the end device (for example in voice communications once the time is passed the data is not usable).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Sburlino (2008/0240324) and further in view of Iemura (5,943,340).

	Regarding claim 10, Xian in view of Sburlino discloses the method according to claim 1.  Xian in view of Sburlino do not explicitly disclose a first device requesting multiple data channels from another device via a control channel.  However, Iemura does disclose a first device requesting multiple data channels from another device via a control channel.  (See Iemura col. 1, lines 6-12 and col. 1, lines 39-41; control channel used to request multiple other channels)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian in view of Sburlino to include the teaching of a first device requesting multiple data channels from another device via a control channel of Iemura with the motivation being to allow a device to only request what it needs for communication (as opposed to always having a set assignment) and further to ensure there is enough bandwidth for the transmission.


Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Rison (2010/0220650).

	Regarding claim 11, Xian discloses a topology switching method based on an channel, wherein the method is applied to a peripheral slave device; there is a first communication channel between the peripheral slave device and a first central slave device, and there are a channel between the first central slave device and a master device; wherein the method comprises: (See Xian figs. 3a-b; Host Device (e.g. master device) is connected to 1st Device (e.g. first central slave device) via channel 152 (e.g. a channel) and 1st Device is connected to 2nd Device (e.g. peripheral slave device) via channel 154 (e.g. first communication channel))
obtaining, by the peripheral slave device, first channel information from the first central slave device, (See Xian fig. 3b, fig. 5; 1st device (e.g. first central slave device) sends role switch info (e.g. first channel information) to the 2nd device (e.g. peripheral slave device through the channel, 154, (e.g. first communication channel) between the 1st and 2nd device)
wherein the first channel information comprises a channel parameter of the first channel; and (See Xian para. 32; role switching information (e.g. first channel information) comprises connection information such frequency hopping sequence, generic connection parameters, device identifiers, etc. Bluetooth profile information, etc.; fig. 5 2nd Device est comm link with host according to parameters)
making the first central slave device stop data transmission with the master device through the first channel, before the peripheral slave device starts data transmission with the master device according to the channel parameter of the first channel; and
	starting, by the peripheral slave device, the data transmission with the master device according to the channel parameter of the first channel. (See Xian fig. 5; 1st device (e.g. first central slave device) stops receiving packets (e.g. it is made to do so by the communication between 1st device and 2nd device) from host which happens before 2nd Device notifies host of new master role and begins to receive packets; see also fig. 6; second accessory (e.g. 2nd device) reconstructs profiles according to role switch info (e.g. according to channel parameters of first channel)
	Xian does not explicitly disclose using multiple channels that are isochronous.  However, Rison does disclose using multiple channels wherein a channel can be isochronous channel.  (See Rison para. 15; Bluetooth HV3 SCO data stream and isochronous VoIP data stream (e.g. two channels) that are sent at regular time intervals (e.g. isochronous))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian to include the teaching of using multiple channels wherein a channel can be isochronous channel of Rison with the motivation being to conform to the Bluetooth standard which provides compatibility and further to allow for multiple streams of data to be transmitted at the same time while keeping delay and jitter at a minimum.

Regarding claim 15, Xian in view of Rison discloses the method according to claim 11, wherein, the starting, by the peripheral slave device, the data transmission with the master device according to the channel parameter of the first channel comprises:
establishing, by the peripheral slave device, a second channel with the master device according to the channel parameter of the first channel, wherein the second channel is used for the data transmission between the peripheral slave device and the master device.  (See Xian fig. 5, fig. 3a-d; second channel 156 is established between 2nd device and host; fig. 5; first device stops receiving packets from host; 1st device sends role switch info to 2nd device) (See Xian para. 32; role switching information (e.g. first channel information) comprises connection information such frequency hopping sequence, generic connection parameters, device identifiers, etc. Bluetooth profile information, etc.; fig. 5 2nd Device est comm link with host according to parameters)

Regarding claim 16, Xian in view of Rison discloses the method according to claim 15, further comprising:
receiving, by the peripheral slave device, second central slave device, third isochronization information sent by the first central slave device, wherein the peripheral slave device is selected as a second central slave device by the first central slave device, the third isochronization information is transmitted through the first communication channel between the peripheral slave device and the first central slave device, and the third isochronization information comprises the channel parameter of the first isochronous channel;
starting, by the peripheral slave device, data transmission with the master device according to the third isochronization information, and making the first central slave device stop the data transmission with the master device through the first isochronous channel; and(See Xian para. 32; role switching information (e.g. first channel information) comprises connection information such frequency hopping sequence, generic connection parameters, device identifiers, etc. Bluetooth profile information, etc. (plurality of these parameters is the third info) ; fig. 5 2nd Device est comm link with host according to parameters)
disconnecting, by the peripheral slave device, the first communication channel between the first central slave device and the peripheral slave device. (See Xian fig. 5; 1st device (e.g. first central slave device) stops receiving packets from host which happens before 2nd Device notifies host of new master role and begins to receive packets; see also fig. 6; second accessory (e.g. 2nd device) reconstructs profiles according to role switch info (e.g. according to channel parameters of first channel); fig. 6; second device relays packets to first device (e.g. original channel disconnected in that the original channel the first device was relaying packets to second device); see 112 rejection above)



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Rison (2010/0220650) and further in view of Haartsen (6,590,928).

	Regarding claim 12, Xian in view of Rison discloses the method according to claim 11.  Xian discloses sending parameters to the peripheral slave device and starting transmission with the master after stopping transmission from the central slave.  (See clm 1 rejection above)  Xian in view of Rison do not explicitly disclose sending the slave device an access address of the master.  However, Haartsen does disclose sending the slave device an access address of the master.  (See Haartsen col. 4, lines 27-28)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Xian in view of Rison to include the teaching of sending the slave device an access address of the master of Haartsen with the motivation being to allow quicker access for a slave device (as opposed to the slave device having to guess or query what the correct address is) and further to speed connection and thusly reduce delay.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Sburlino (2008/0240324).

Regarding claim 18, Xian in view of Sburlino discloses a topology switching apparatus based on an isochronous channel, comprising: at least one processor; and a memory in communicational connection with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to execute the topology switching method based on an isochronous channel according to claim 1.  (See clm 1 rejection above) (See Xian fig. 3b, fig. 5, fig. 4; devices have a processor executing an algorithm stored in memory)

	Regarding claim 19, Xian in view of Sburlino discloses a chip, comprising: at least one processor; and a memory in communicational connection with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to the topology switching method based on an isochronous channel according to claim 1. (See clm 1 rejection above) (See Xian fig. 3b, fig. 5, fig. 4; devices have a processor executing an algorithm stored in memory)


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xian (2020/0128617) and further in view of Rison (2010/0220650).

	Regarding claim 20, Xian in view of Rison discloses a chip comprising:
at least one processor; and
a memory in communicational connection with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to execute for executing the topology switching method based on an isochronous channel according to claim 11. (See clm 11 rejection above) (See Xian fig. 3b, fig. 5, fig. 4; devices have a processor executing an algorithm stored in memory)

Allowable Subject Matter
Claims, 3-7, and 13-14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461